NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2898-19

IN THE MATTER OF THE
ESTATE OF AUGUSTIN
NGWE MANDENG.


                Argued January 27, 2022 – Decided February 4, 2022

                Before Judges Alvarez, Haas, and Mawla.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Essex County, Docket No. CP-
                0192-2006.

                Anthony Scordo argued the cause for appellant
                Tebeyene Mamo (Lento Law Group, attorneys;
                Anthony Scordo, on the brief).

                Jeffrey T. Kampf argued the cause for respondent
                Estate of Augustin Ngwe Mandeng (Javerbaum
                Wurgaft Hicks Kahn Wikstrom & Sinins, attorneys;
                Jeffrey T. Kampf, of counsel and on the brief).

PER CURIAM

       Plaintiff Tebeyene Mamo appeals from a February 26, 2020 order

dismissing her claims against defendant, the estate of Augustin Ngwe Mandeng

and its administratrix Elizabeth Mandeng, with prejudice. We affirm.
      We set forth the factual and procedural history in two prior appeals. In re

Est. of Mandeng (Mandeng I), No. A-2143-07 (App. Div. Feb. 24, 2009) and

Mamo v. Est. of Mandeng (Mandeng II), No. A-2577-13 (App. Div. Apr. 16,

2015). Augustin1 was formerly employed at the United Nations (UN). Mandeng

I, slip op. at 3. Plaintiff alleged she was his legal wife; however, Augustin was

legally married to Elizabeth at the time he purportedly married plaintiff. Id. at

3-6. After Augustin's death, Elizabeth was paid widow's benefits from his UN

pension. Id. at 5.

      In Mandeng I we affirmed the Probate Part's declaration that Elizabeth,

not plaintiff, was Augustin's lawful surviving spouse.      Id. at 9. However,

plaintiff was not foreclosed from pursuing equitable relief in the Family Part on

grounds of implied contract. Id. at 12 n.1. In due course, plaintiff filed a

palimony complaint, which was dismissed because the Family Part judge was

persuaded any judgment entered would be an advisory opinion because the

estate lacked sufficient assets to satisfy the judgment. Mandeng II, slip op. at

8-9. In Mandeng II, we vacated and remanded the order and directed the judge

to hear the matter on the merits. Id. at 14.



1
  We utilize Augustin and Elizabeth's first names because they share a common
surname. We intend no disrespect.
                                                                           A-2898-19
                                        2
      Ultimately, the Family Part judge found plaintiff was entitled to palimony

and granted her a judgment totaling $238,220.59. Plaintiff served the judgment

on the UN Joint Staff Pension Fund and requested satisfaction of the judgment

by having the fund recognize her as the surviving spouse, thereby directing the

pension funds to her.     The fund denied the request, noting Elizabeth was

independently entitled to the benefit as Augustin's widow. The fund cited

Article 34 of its regulations:

            A widow's benefit shall . . . be payable to the surviving
            female spouse of a participant who was entitled to a
            retirement . . . at the date of his death, . . . if he was
            separated prior to his death, she was married to him at
            the date of separation and remained married to him until
            his death.

      Plaintiff filed a second complaint and order to show cause in the Probate

Part seeking an accounting from the estate; removing Elizabeth as

administratrix; holding Elizabeth personally liable for "defalcations from the

[e]state . . . for breach of her fiduciary duties as administratrix", and ordering

the estate to satisfy the palimony judgment and pay counsel fees. The parties

entered a consent order in lieu of a subpoena for discovery from the fund.

      An attorney representing plaintiff vis-à-vis the fund, served the consent

order on the fund, and according to the record requested "'an audit of the residual



                                                                             A-2898-19
                                        3
[settlement]'[2] . . . including the 'date of the complete depletion of the residual

benefit.'" The fund denied the request for discovery noting it "enjoy[ed] the

same privileges and immunities as the [UN], and [was] not subject to the

jurisdiction of [the Probate Part]." Notwithstanding its sovereign immunity, the

fund explained that pursuant to its regulations, "a residual settlement is payable

'if, upon the death of a participant . . . the total amount of the benefits paid to

and on account of the participant is less than the participant's own

contributions.'" It further explained that, upon retirement, Augustin elected to

receive one-third of his pension benefit early in a lump sum, Elizabeth was being

paid a widow's benefit, and no further funds or pension benefits remained

payable.

      The trial judge held a hearing, at which the parties stipulated the evidence

into the record. Plaintiff argued all the funds paid to Elizabeth belonged to the

estate and should be used to satisfy the palimony judgment. Plaintiff asse rted

Elizabeth never established an estate account and instead deposited the funds

into her personal account violating her role as administratrix; therefore,

Elizabeth was personally liable to satisfy the palimony judgment.



2
  The residual benefit is separate from the widow's benefit and governed by
Article 38 of the fund's regulations.
                                                                              A-2898-19
                                         4
       The judge made oral findings and recounted the history of the case and

the evidence.       He concluded the evidence showed funds paid to Elizabeth

constituted "a widow's benefit and these benefits were not payable [to the estate]

as a residual benefit or residual settlement . . . [because] the residual settlement

is only payable if upon the death of a participant, the total amount of benefits

paid is less than the participant's contribution[s]." The judge noted Augustin

contributed over $191,000 and received a lump sum payout of $399,000.

       Further, he concluded the funds paid to Elizabeth belonged to her because

              [t]he [UN] widow's benefit unlike the residual
              settlement . . . is specifically not payable to a . . .
              beneficiary designated by the participant but to the
              participant's surviving female spouse and clearly in the
              probate court, in the appellate court[,] and in the [UN]
              administrative agency hearing and decisions the widow
              here was determined to be [Elizabeth.]

The judge also rejected plaintiff's claims on grounds of comity, noting the UN

"as a foreign state, has [its] own set of rules and regulations with respect to the

benefits that will be paid to its employees and designates how those benefits will

be paid . . . . "

       Plaintiff cited Vasconi v. Guardian Life Insurance Co., 124 N.J. 338

(1991), and argued the judge could fashion an equitable remedy by requiring

Elizabeth to return the funds she received to the estate to satisfy the judgment.


                                                                              A-2898-19
                                         5
However, the judge found Vasconi distinguishable, noting the case involved a

divorce proceeding in which a deceased spouse's estate sought to recover life

insurance proceeds improperly paid to the former spouse where the parties had

entered a property settlement agreement and relinquished all claims to each

other's property.    The judge noted here, Augustin and Elizabeth were not

divorced, had no agreement relinquishing their claims, and Augustin had no

power to change the beneficiary designation on his pension because "[t]he only

power he had to make that change was to effectively and legally divorce

[Elizabeth,] which he never did."

      The judge concluded Elizabeth "has properly been receiving payments

pursuant to the [fund's] ruling and finding and application of the rules and

regulations in the UN." He entered an order dismissing plaintiff's complaint.

      Plaintiff raises the following points on appeal:

            I.  THE LOWER COURT ABUSED ITS
            DISCRETION     AND    ABDICATED    ITS
            RESPONSIBILITIES BY REFUSING PLAINTIFF
            EQUITABLE RELIEF IN THE FORM OF A
            SURCHARGE AGAINST THE ADMINISTRATRIX
            AT LEAST IN THE AMOUNT OF PLAINTIFF'S
            PALIMONY     JUDGMENT   AGAINST   THE
            DECEDENT'S ESTATE.

                    A.   The evolving public policy of this state, as
                    implemented by statute and common law, is to
                    honor the intent of the decedent with respect to

                                                                         A-2898-19
                                        6
                  the distribution of non-probate assets, including
                  employer pension plans. As such, a court of
                  equity's duty is to ascertain that intent where the
                  formalities of designating beneficiaries may not
                  have been followed to the letter. This duty was
                  not fulfilled here.

                  B.     The lower court reversibly erred by relying
                  solely on the lack of a divorce decree in
                  ascertaining decedent's intent thereby (1)
                  violating the law of the case doctrine completely
                  ignoring the factual findings and legal judgment
                  of the same-level Family [Part], and (2) ignoring
                  other facts presented by plaintiff including
                  decedent's designation of plaintiff as recipient of
                  a residual settlement, later claimed by the [f]und
                  [to] have been exhausted prior to decedent's
                  death.

                  C.     Extraordinary      circumstances      existed
                  requiring the lower court to grant equitable relief
                  to plaintiff, given the lack of fairness and lack of
                  reviewability of the [f]und or the UN Appeals
                  Tribunals' proclamations, which are (a) not
                  subject to federal or state oversight, and (b) not
                  entitled to international comity considerations.

                  D.    The proper remedy rendered below should
                  have been a surcharge by the [e]state against the
                  defendant [a]dministratrix in the amount of the
                  palimony judgment.

      Findings of fact by a judge sitting without a jury will not be disturbed on

appeal unless "they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests


                                                                           A-2898-19
                                        7
of justice[.]" Seidman v. Clifton Sav. Bank, 205 N.J. 150, 169 (2011) (alteration

in original) (quoting In re Tr. Created by Agreement Dated Dec. 20, 1961, ex

rel. Johnson, 194 N.J. 276, 284 (2008)). The judge's findings are binding on

appeal if "supported by adequate, substantial, credible evidence." Ibid. (quoting

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). However, an appellate court

owes no deference to a trial judge's "interpretation of the law and the legal

consequences that flow from established facts." Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      Having considered plaintiff's arguments pursuant to these principles, we

affirm substantially for the reasons expressed by the trial judge. We add the

following comments to further address plaintiff's claims that the judge should

have crafted an equitable remedy, and that he improperly relied on comity and

deferred to the fund's rules rather than satisfy the palimony judgment from the

pension.

      "In the event that a court finds unjust enrichment, it may impose a

constructive trust." Thieme v. Aucoin-Thieme, 227 N.J. 269, 288 (2016). The

court must find "that there was some wrongful act, usually, though not limited

to, fraud, mistake, undue influence, or breach of a confidential relationship,




                                                                           A-2898-19
                                       8
which has resulted in a transfer of property." Id. at 288-89 (quoting D'Ippolito

v. Castoro, 51 N.J. 584, 589 (1968)).

      In Seavey v. Long, the decedent participated in the Police and Fireman's

Retirement System (PFRS). 303 N.J. Super. 153, 155 (App. Div. 1997). He had

been supporting the plaintiff, his former spouse, pursuant to the terms of the

parties' divorce agreement. Ibid. He later remarried, and after his death, the

trial court imposed a constructive trust on defendant's widow's benefit paid by

PFRS to continue satisfying the decedent's obligations to the plaintiff because

she was disabled and "needy." Id. at 155-57.

      We reversed and held as follows:

                    While a court of equity is indeed empowered to
            achieve substantial justice between the parties and to be
            innovative in effecting this result, there is an additional
            principle that "equity follows the law," although this
            maxim is not slavishly followed. . . . [T]hat doctrine
            must yield if extraordinary circumstances or
            "countervailing equities" call for relief. . . . Because
            contractual and property rights of the parties are not to
            be infringed upon without an appropriate basis in either
            law or equity, we must examine whether defendant's
            pension benefits were correctly taken from her by the
            trial judge.

            [Id. at 156 (citations and internal quotations omitted).]

      We concluded the trial judge had taken the defendant's property by

"impos[ing] an obligation on [her] to share her statutory widow's benefits and

                                                                          A-2898-19
                                        9
to support the first wife" where defendant was not the wrongdoer. Id. at 157.

There was "no authority for the court to accomplish this end. The court cannot

merely designate the pension as subject of a constructive trust and provide for

the first wife." Id. at 157-58. We reached the same conclusion in a different

context, rejecting the imposition of an equitable remedy against a veteran's

disability pension to satisfy his obligations to a former spouse because federal

law preempted the States from treating the pension as marital property. Fattore

v. Fattore, 458 N.J. Super. 75, 84-86 (App. Div. 2019).

      Here, the record is devoid of wrongdoing by Elizabeth as administratrix

to justify the imposition of a constructive trust. Therefore, plaintiff's ability to

satisfy the judgment was limited to claims made against Augustin's estate, which

no longer had assets. Elizabeth's widow's benefits were not an asset of the estate,

but rather her separate property as Augustin's legal spouse. For these reasons,

the trial judge did not err in declining to employ an equitable remedy because

doing so would usurp Elizabeth's lawful rights.

      International comity "is neither a matter of absolute obligation on the one

hand, nor of mere courtesy and good will upon the other." O.N.E. Shipping,

Ltd. v. Flota Mercante Grancolombiana, S.A., 830 F.2d 449, 451 n.3 (2d Cir.

1987) (quoting Hilton v. Guyot, 159 U.S. 113, 163-64 (1895)). Rather, it is "the


                                                                              A-2898-19
                                        10
recognition which one nation allows within its territory to the legislative,

executive or judicial acts of another nation, having due regard both to

international duty and convenience, and to the rights of its own citizens or of

other persons falling under the protection of its laws." Gen. Elec. Co. v. Deutz

AG, 270 F.3d 144, 160 (3d Cir. 2001) (quoting Hilton, 159 U.S. at 164).

      In Shamsee v. Shamsee, the Supreme Court of New York, Appellate

Division, denied a wife's claim to sequester funds from her husband's UN

pension to satisfy a state court judgment and reversed the trial court's ruling

holding UN officials in contempt for failing to comply with its sequestration

orders. 428 N.Y.S.2d 33, 36 (N.Y. App. Div. 1980). The appellate court stated:

            [T]he pension fund is an organ of the [UN], subject to
            regulation by the General Assembly, and . . . its assets,
            although held separately from other [UN] property, are
            the property of that international organization. The
            funds which [the wife] seeks to sequester, therefore, are
            impervious to legal process under both section 2 of the
            convention [3] and section 288a of title 22 of the United
            States Code (the International Organizations
            Immunities Act).


3
  The Convention on Privileges and Immunities of the United Nations, Art. II,
§2, Feb. 13, 1946, 21 U. S. T. 1422, T. I. A. S. No. 6900, establishes the UN's
immunity from legal process, and states: "The [UN] shall make provisions for
appropriate modes of settlement of: (a) Disputes arising out of contracts or other
disputes of a private law character to which the [UN] is a party. . . ." This treaty
was acceded to by the United States on April 29, 1970. See Shamsee, 428
N.Y.S.2d at 35.
                                                                              A-2898-19
                                        11
            [Ibid.]

      The federal statute cited in Shamsee reads as follows:

            International organizations, their property and their
            assets, wherever located, and by whomsoever held,
            shall enjoy the same immunity from suit and every form
            of judicial process as is enjoyed by foreign
            governments, except to the extent that such
            organizations may expressly waive their immunity for
            the purpose of any proceedings or by the terms of any
            contract.

            [22 U.S.C. § 288a(b).]

      Immunity issues aside, the UN enjoys foreign sovereign status. For these

reasons, the trial judge did not err by applying the doctrine of comity and

upholding the fund's decision to deny plaintiff the widow's benefit or attachment

of the benefit to satisfy the palimony award.

      Moreover, a thorough review of the judge's findings reveals his ruling was

also based on an independent review of the fund's provisions. The judge's

conclusions that, pursuant to the fund's rules, there were no remaining funds

available for payment of the residual settlement to plaintiff and she did not

qualify as a widow are unassailable. Finally, to the extent we have not addressed

an argument raised by plaintiff, it is because it lacks sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.

                                                                             A-2898-19
                                       12